Mr. Justice Moore
delivered the opinion of the Court.
Plaintiff in error Charles W. Ferguson was accused of the crime of aggravated robbery. He entered a plea of not guilty and upon trial to a jury was found guilty as charged. Motion for a new trial was filed and denied, and judgment and sentence entered. The sentence was that Ferguson be confined in the state penitentiary for not less than twenty nor more than thirty years. Ferguson appearing pro se seeks reversal of the judgment by writ of error.
There is nothing in the record before us which could possibly form the basis of a reversal of the judgment. The “argument” of Ferguson has no legal significance and no good purpose would be served in a detailed recitation of the misconceptions of law which are contained in his “brief.”
We have read the entire record, from which it appears that Ferguson offered no defense but rested upon the conclusion of the evidence offered by the people. The uncontradicted evidence was to the effect that in the afternoon of November 2, 1961, an employee of the Park Avenue Pharmacy, one Donald R. James, was robbed at loaded gunpoint in that place of business by Ferguson the man with the loaded gun. A quantity of narcotics and money from the cash register was taken by Ferguson. The victim of the robbery was forced to open the safe where the narcotics were kept and to open the cash register and hand over the money taken therefrom. Ferguson" then knocked the feet out from under the victim (who suffers a post polio disability) and threatened to kill him if he didn’t remain on the floor.
Mil James, the victim, identified a picture of Ferguson *204as being a photo of the bandit, and on December 4th following the holdup he identified Ferguson in a police “show-up.” At the trial James positively identified Ferguson as the bandit. The jurors were promptly instructed on the law. They were satisfied that Ferguson committed the crime.
The judgment is affirmed.